UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013  April 30, 2014 Item 1: Reports to Shareholders Semiannual Report | April 30, 2014 Vanguard Windsor ™ Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals . Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost . Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangements. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2014 Total Returns Vanguard Windsor Fund Investor Shares 8.75% Admiral™ Shares 8.81 Russell 1000 Value Index 9.61 Multi-Cap Value Funds Average 8.03 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2013, Through April 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Windsor Fund Investor Shares $19.50 $21.08 $0.121 $0.000 Admiral Shares 65.81 71.14 0.447 0.000 1 Chairman’s Letter Dear Shareholder, Value stocks handily outperformed their growth counterparts in the six months ended April 30, 2014. In this environment, Vanguard Windsor Fund returned 8.75% for Investor Shares and 8.81% for the lower-cost Admiral Shares. The fund’s results were modestly ahead of the average return of peer funds, but they lagged the benchmark, the Russell 1000 Value Index. Keep in mind that, on average, your fund’s holdings have a lower market capitalization than the index, which places more emphasis on the market’s largest-cap stocks. In other periods, including the fiscal year ended October 31, 2013, this divergence has worked in the fund’s favor and contributed to its notable besting of the index. Recent progress has been sporadic, but stocks continued to climb For the half year ended April 30, U.S. stocks returned almost 8%, notwithstanding the patches of turbulence the market has encountered in the new year. Technology stocks, for example, turned in a rocky performance amid concerns about pricey valuations. Weak economic data from China and the conflict in Ukraine also unsettled investors. Global economic and political shifts, of course, are as inevitable as they are unpredictable. Broad diversification remains 2 the best way of managing the risks they pose to your portfolio. As Joe Davis, our chief economist, noted recently, “Having a broader portfolio tends to moderate those individual issues and that’s always, I think, a valuable starting point for investors.” International stocks, in aggregate, returned nearly 3%, with the developed markets of Europe faring the best. The developed markets of the Pacific region and emerging markets, where China’s weakness was felt most, had negative returns. Despite low yields, the bond market experienced a surprising rally Bonds continued to emerge from the struggles that marked much of 2013, when the market was roiled by worries about the prospect that the Federal Reserve would reduce its stimulative bond-buying. In January, however, when the reduction actually began, investors seemed to take the news in stride. The broad U.S. taxable bond market returned 1.74%. The yield of the 10-year Treasury note ended the six months at 2.69%, up from 2.54% on October 31 but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Municipal bonds returned 4.08% for the six months. Money market funds and savings accounts posted paltry returns as the Fed’s target for short-term interest rates remained at 0%–0.25%. Market Barometer Total Returns Periods Ended April 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 8.25% 20.81% 19.52% Russell 2000 Index (Small-caps) 3.08 20.50 19.84 Russell 3000 Index (Broad U.S. market) 7.83 20.78 19.54 FTSE All-World ex US Index (International) 2.84 9.77 13.22 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.74% -0.26% 4.88% Barclays Municipal Bond Index (Broad tax-exempt market) 4.08 0.50 5.54 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.08 CPI Consumer Price Index 1.51% 1.95% 2.14% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.33%. The Windsor Fund’s advisors stay true to their strategies As I mentioned, value stocks outshone growth stocks for the six-month period. (Value stocks tend to sell at relatively low prices in relation to their earnings or book value, whereas growth stocks typically have higher valuations because of the earnings and revenue potential of the underlying companies.) For much of 2013, growth stocks—especially those of certain biotechnology and information technology firms—notched robust advances. But the arrival of 2014 seemed to mark a shift among investors toward value stocks. That move may have been prompted by concerns about pricey valuations for those high-flying biotech and IT stocks. The Russell 1000 Value Index returned 9.61% for the six months compared with 6.95% for the Russell 1000 Growth Index. The periodic alternating of leadership between growth and value, with one style of investing outperforming the other for a time, can affect your fund’s results relative to the broad market indexes typically quoted in investment commentary. (You can read more about the performance of growth versus value stocks in the accompanying text box.) But these shifts don’t alter the strategies of the Windsor Fund’s advisors. Both Wellington Management Company and Pzena Investment Management take Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Windsor Fund 0.37% 0.27% 1.24% The fund expense ratios shown are from the prospectus dated February 26, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the fund’s annualized expense ratios were 0.37% for Investor Shares and 0.27% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Multi-Cap Value Funds. 4 a long-term, patient approach to investing. And neither is afraid of being out of step with the latest Wall Street fashion, or even the more narrowly defined characteristics of a value-oriented benchmark index. For example, as of April 30, information technology stocks accounted for about 18% of fund assets compared with about 9% for the Russell 1000 Value Index. The fund’s allocation to IT stocks, as well as Growth stocks versus value stocks: A case for both Growth and value stocks typically take turns outperforming each other. The chart here shows how they have switched off during the past 20 years in leading or lagging a broad market average. These two styles of investing are typically considered complementary—when growth is performing well, value typically isn’t, and vice versa. Very generally speaking, growth stocks represent companies that are expected to expand their businesses at a rapid pace, while value stocks typically represent more established, slower-growing companies. Which does better in the long run? Neither. Vanguard research has shown that there is no significant long-term difference in the risk/reward characteristics of growth and value stocks. But, because their performance can vary considerably over shorter time periods, a truly diversified portfolio should have exposure to both. Rolling 12-month return differences, 1994–2013 5 the advisors’ choices among them, served it well in the fiscal half year. The Windsor Fund had strong results among semiconductor stocks and shares of established tech giants. Technology stocks were once almost exclusively the domain of growth-style investors. But valuations have declined for the shares of some older firms as the industry has matured. Value investors have increasingly turned to parts of the sector that are considered inexpensive relative to earnings and other metrics. Some of the fund’s retailer holdings stumbled, contributing to its below-benchmark results for the period. You can find more information about the Windsor Fund’s performance and positioning in the Advisors’ Report that follows this letter. The power of compounding can put time on your side The purpose of my letter to you is, of course, to report on how your fund fared over the past half year. Although it’s important to be aware of how your fund is doing in the latest market environment, short-term performance isn’t what matters most. The focus on the preceding six months shouldn’t distract investors from the long-term commitment they need to help achieve their goals. To be sure, there are many aspects of investing success that you can’t control, overall market performance being the obvious example. But you can control how long you invest, and that’s important because it allows you to harness the power of compounding—the snowball effect that occurs when your earnings generate even more earnings. As Benjamin Franklin put it, “Money makes money.” A simple example illustrates the benefits of compounding that can potentially result from investing and then reinvesting your money over the long haul. Suppose you were able to put away $10,000 and earn 6% a year (keep in mind this is hypothetical; actual returns would probably be different, and certainly a lot less predictable). If you kept reinvesting the earnings (again assuming a hypothetical 6% yearly return), after ten years you would have almost $18,000. After 30 years, you would have more than $57,000. Compounding can make a real difference in your account balance over time, particularly when combined with Vanguard’s low expense ratios—which allow you to keep more of the return on your investment. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 12, 2014 6 Advisors’ Report For the fiscal half year ended April 30, 2014, the Investor Shares of Vanguard Windsor Fund returned 8.75% and the lower-cost Admiral Shares returned 8.81%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how their portfolio positioning reflects this assessment. These reports were prepared on May 16, 2014. Wellington Management Company, llp Portfolio Manager: James N. Mordy, Senior Vice President and Equity Portfolio Manager Although equity markets continued to gain over the past six months, investors have become more cautious recently, perceiving a number of risks and challenges. In the United States, the Federal Reserve has been tapering its monthly bond purchases Vanguard Windsor Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 70 12,230 Seeks to provide long-term total returns above both the Company, LLP S&P 500 and value-oriented indexes over a complete market cycle through bottom-up, fundamentally driven stock selection focused on undervalued securities. Pzena Investment Management, 29 5,035 Uses a fundamental, bottom-up, deep-value-oriented LLC investment strategy. Seeks to buy good businesses at low prices, focusing exclusively on companies that are underperforming their historically demonstrated earnings power. Cash Investments 1 217 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 7 since the beginning of the year, and first-quarter GDP growth was reduced to almost zero by severe winter weather. Globally, events in Ukraine have raised geopolitical tensions, and further slowing in China and some emerging markets could weigh on the pace of economic recovery. As these factors increased uncertainty among investors, the yield of the 10-year U.S. Treasury bond dropped 40 basis points from year-end 2013, contrary to our expectations. The S&P 500 Index returned 8.36% for the half year, but two of the more defensive industry sectors, utilities and health care, led the gain. Our performance across the ten major sectors was mixed. Once again, we had outstanding results in information technology. We remain significantly overweight in the semiconductor industry and enjoyed returns of 40% to 60% in NXP Semiconductors, Avago Technologies, and Skyworks Solutions. Each of these companies is outgrowing the overall chip market because of new emerging opportunities or gains within existing end-markets such as smartphones. Although investors are recognizing these very favorable fundamentals more than they did when we bought the stocks, we still see further upside and maintain our overweight position. We also benefited from owning no stocks in telecommunications services, the S&P 500 Index’s worst-performing sector for the period. Materials was another source of favorable relative returns. Our chemical holdings, Dow Chemical and LyondellBasell Industries, each returned more than 25%. While both companies benefited from low-cost U.S. natural gas, they have also increased their earnings power through growth initiatives and restructuring moves, and returned significant excess capital to shareholders. Our worst relative sector was industrials. American Airlines was one of our better stocks, returning almost 55%, but this was more than offset by several other holdings. We believed KBR would win contracts for engineering and construction work on major liquefied natural gas and petrochemical projects. Instead, new orders disappointed, 2013 earnings fell short, guidance was slashed for 2014, and the company’s CEO announced his planned departure. We sold the stock because we don’t see fundamentals improving any time soon. Eaton, Rexel SA, and AB SKF stocks lagged as the pace of recovery in Europe and in global commercial construction proceeded slowly. We still own these stocks and are encouraged by recent data. We also lagged in health care. Despite owning several strong outperformers, including AstraZeneca, Mylan, Eli Lilly, and Teva, we missed big gains for Merck, which we sold earlier last year. And our large holding in Bristol-Myers Squibb returned –3% for the six months. We remain confident that Bristol will be a 8 leader in immuno-oncology, and we anticipate new data later this month from recent patient trials. Cobalt International Energy and GNC Holdings also detracted from returns. Cobalt finished 2013 on a weak note, with disappointing results at an important well. The stock sells at a significant discount to the value of already discovered oil and gas resources, and undrilled inventory offers rich potential. GNC, a retailer of health and wellness products, was hurt by the severe winter, media reports questioning the value of multivitamins and fish oil, and some product discontinuations. We continue to own both companies. Although first-quarter GDP was a major disappointment, more recent data look healthier. We acknowledge a number of key risks to the continued global recovery, but events would have to deteriorate further to threaten our base case for economic growth. We remain overweighted in the more cyclical sectors relative to the S&P 500 Index, although slightly less so than we were six months ago. During the half year, we favored the energy, financial, and health care sectors for net new purchases and were net sellers in materials, information technology, and industrials. Our largest new purchase was Cameco. Although the uranium market is oversupplied, we anticipate much higher prices in a few years. By that time, several Japanese nuclear plants will have restarted and China will be building many new plants to help improve air quality. Pzena Investment Management, LLC Portfolio Managers: Richard Pzena, Managing Principal and co-Chief Investment Officer John P. Goetz, Managing Principal and co-Chief Investment Officer Antonio DeSpirito, Managing Principal Our performance for the six months was driven in large part by our significant exposure to technology, financial, and energy stocks. In technology, the valuation spread has been very wide between mature enterprise suppliers such as Hewlett-Packard and Oracle and the internet services and software subsectors (Facebook, LinkedIn, Twitter, Salesforce.com, etc.). Our portfolio was focused on the mature suppliers. Hewlett-Packard was the largest contributor, boosted by improved operating performance and cash flows. We still hold it in our portfolio because the stock is trading at just 7.3 times our estimate of normalized earnings. The bulk of our exposure to energy was in integrated oil companies, which are trading near the lowest level of their 60-year valuation range as measured by price to book. Royal Dutch Shell performed solidly. Its recent earnings release came in well ahead of the market’s expectations, with strength in exploration and production and in refining operations and with cash 9 flow at a six-year high. The shares trade at about 6.8 times our normal earnings estimate. In financials, we have invested in insurance companies and wealth managers, as well as banks that were at the epicenter of the global financial crisis. We are now five years past the crisis, and banks have largely fixed their problems; both capital and liquidity are at record levels. Franchises are intact, profitability has partly rebounded, and adjustment to the immense regulatory changes is progressing. However, banks’ share prices have not fully recognized these achievements. Our financial holdings performed generally in line with the sector. However, Willis Group lagged as it missed on its quarterly earnings results when operating margins compressed and revenue did not grow as expected. The company has responded by cutting costs, and we believe normal earnings are achievable. The stock trades at about 9.3 times our normal earnings estimate. The consumer discretionary and materials and processing sectors detracted from performance. Office-supply store Staples lagged most over the period, as recent weaker-than-expected revenues and earnings weighed on its shares. We expect industry revenues to remain weak. However, we also see cost-cutting opportunities through retail square footage reduction and potential market share gain as the newly merged Office Depot/Office Max reduces its footprint. At about 7.8 times price/normalized earnings, Staples remains attractive. Our portfolio is positioned in a number of high-quality but nicely discounted cyclical stocks. Our largest exposures are predominantly in financials, old-line technology, and energy. High-dividend-paying companies with less cyclical earnings profiles (such as utilities, REITs, and pharmaceuticals) outperformed recently as rates fell. However, they trade at premium valuations and thus have little representation among our deep-value holdings. We expect the portfolio to benefit as this valuation gap normalizes over time. 10 Windsor Fund Fund Profile As of April 30, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWNDX VWNEX Expense Ratio 1 0.37% 0.27% 30-Day SEC Yield 1.35% 1.45% Portfolio Characteristics DJ U.S. Russell Total 1000 Market Value FA Fund Index Index Number of Stocks 138 669 3,664 Median Market Cap $30.2B $54.8B $47.3B Price/Earnings Ratio 17.1x 17.0x 19.7x Price/Book Ratio 1.9x 1.8x 2.6x Return on Equity 14.1% 13.4% 17.4% Earnings Growth Rate 10.5% 8.9% 12.4% Dividend Yield 1.8% 2.3% 1.9% Foreign Holdings 14.7% 0.0% 0.0% Turnover Rate (Annualized) 37% — — Short-Term Reserves 1.4% — — Volatility Measures Russell DJ 1000 U.S. Total Value Market Index FA Index R-Squared 0.96 0.97 Beta 1.08 1.10 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Wells Fargo & Co. Diversified Banks 2.1% American International Group Inc. Multi-line Insurance 2.1 Citigroup Inc. Diversified Banks 2.0 MetLife Inc. Life & Health Insurance 1.9 NXP Semiconductor NV Semiconductors 1.8 Baker Hughes Inc. Oil & Gas Equipment & Services 1.8 Eaton Corp. plc Electrical Components & Equipment 1.7 Avago Technologies Ltd. Semiconductors 1.6 Ameriprise Financial Inc. Asset Management & Custody Banks 1.5 Arrow Electronics Inc. Technology Distributors 1.5 Top Ten 18.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 26, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratios were 0.37% for Investor Shares and 0.27% for Admiral Shares. 11 Windsor Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 1000 Market Value FA Fund Index Index Consumer Discretionary 9.7% 6.3% 12.6% Consumer Staples 4.5 5.9 8.6 Energy 14.7 15.2 9.9 Financials 25.4 28.3 17.3 Health Care 14.1 13.3 12.8 Industrials 10.0 10.2 11.6 Information Technology 17.7 9.1 17.9 Materials 2.6 2.9 3.9 Telecommunication Services 0.0 2.5 2.2 Utilities 1.3 6.3 3.2 12 Windsor Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003, Through April 30, 2014 Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 10/23/1958 25.98% 22.73% 7.14% Admiral Shares 11/12/2001 26.10 22.85 7.26 See Financial Highlights for dividend and capital gains information. 13 Windsor Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.4%) 1 Consumer Discretionary (9.4%) Newell Rubbermaid Inc. 5,029,600 151,441 Lowe’s Cos. Inc. 3,238,100 148,661 Nordstrom Inc. 2,413,100 147,875 Lennar Corp. Class A 3,783,190 145,993 * Toll Brothers Inc. 3,762,000 128,811 Omnicom Group Inc. 1,759,100 119,056 GNC Holdings Inc. Class A 2,601,800 117,081 Ford Motor Co. 6,076,400 98,134 * TRW Automotive Holdings Corp. 1,216,900 97,778 Staples Inc. 7,100,921 88,762 General Motors Co. 2,546,225 87,794 * News Corp. Class A 4,426,075 75,332 Kohl’s Corp. 1,303,475 71,417 Comcast Corp. 1,215,700 62,037 TJX Cos. Inc. 812,600 47,277 Delphi Automotive plc 470,825 31,470 * News Corp. Class B 1,469,052 24,298 1,643,217 Consumer Staples (4.3%) Ingredion Inc. 2,335,200 164,515 CVS Caremark Corp. 1,684,100 122,468 Diageo plc 3,916,623 120,006 Japan Tobacco Inc. 3,576,000 117,538 Wal-Mart Stores Inc. 1,321,900 105,368 BRF SA ADR 3,487,882 78,826 Molson Coors Brewing Co. Class B 761,800 45,685 754,406 Energy (14.3%) Baker Hughes Inc. 4,461,675 311,871 Royal Dutch Shell plc ADR 2,748,192 216,393 BP plc ADR 4,170,900 211,131 Pioneer Natural Resources Co. 988,700 191,086 Market Value Shares ($000) * Cobalt International Energy Inc. 10,199,800 183,596 Halliburton Co. 2,743,900 173,058 Canadian Natural Resources Ltd. 4,035,600 164,531 Exxon Mobil Corp. 1,552,175 158,958 * Southwestern Energy Co. 3,187,600 152,622 Cameco Corp. 7,137,400 151,955 National Oilwell Varco Inc. 1,669,400 131,098 Anadarko Petroleum Corp. 1,137,900 112,675 Chevron Corp. 785,600 98,609 Apache Corp. 942,350 81,796 * Concho Resources Inc. 625,500 81,597 Valero Energy Corp. 1,326,600 75,842 2,496,818 Financials (24.8%) Wells Fargo & Co. 7,460,100 370,319 American International Group Inc. 6,912,800 367,277 Citigroup Inc. 7,269,275 348,271 MetLife Inc. 6,310,525 330,356 Ameriprise Financial Inc. 2,320,300 259,015 Unum Group 6,648,800 220,873 Bank of America Corp. 12,963,300 196,264 PNC Financial Services Group Inc. 1,865,650 156,789 XL Group plc Class A 4,754,500 149,054 Public Storage 781,200 137,108 Weyerhaeuser Co. 4,500,100 134,328 JPMorgan Chase & Co. 2,110,150 118,126 Principal Financial Group Inc. 2,509,200 117,531 UBS AG 5,113,675 106,927 Goldman Sachs Group Inc. 638,050 101,973 Morgan Stanley 3,274,691 101,286 State Street Corp. 1,527,775 98,633 * Voya Financial Inc. 2,725,700 96,463 Willis Group Holdings plc 2,345,200 96,130 Julius Baer Group Ltd. 1,834,033 85,907 Axis Capital Holdings Ltd. 1,602,221 73,302 14 Windsor Fund Market Value Shares ($000) IntercontinentalExchange Group Inc. 327,800 67,015 Zions Bancorporation 2,315,246 66,957 ACE Ltd. 574,100 58,742 Comerica Inc. 1,132,600 54,637 * Genworth Financial Inc. Class A 2,832,750 50,565 Invesco Ltd. 1,409,850 49,641 Hartford Financial Services Group Inc. 1,382,425 49,588 Franklin Resources Inc. 918,225 48,069 Regions Financial Corp. 4,739,400 48,058 KeyCorp 3,482,075 47,495 Fifth Third Bancorp 2,283,800 47,069 Allstate Corp. 824,000 46,927 SL Green Realty Corp. 149,777 15,683 * Santander Consumer USA Holdings Inc. 533,561 12,133 4,328,511 Health Care (13.7%) Bristol-Myers Squibb Co. 4,729,700 236,911 UnitedHealth Group Inc. 2,825,500 212,025 Roche Holding AG 696,237 204,239 Eli Lilly & Co. 3,069,875 181,430 Aetna Inc. 2,274,456 162,510 AstraZeneca plc ADR 1,964,400 155,286 Medtronic Inc. 2,634,500 154,961 * Express Scripts Holding Co. 2,109,200 140,430 Sanofi 1,253,448 135,274 Covidien plc 1,861,000 132,596 Johnson & Johnson 1,018,700 103,184 Abbott Laboratories 2,532,575 98,112 * Mylan Inc. 1,852,500 94,070 Becton Dickinson and Co. 820,275 92,716 Teva Pharmaceutical Industries Ltd. ADR 1,839,000 89,853 Cigna Corp. 891,700 71,372 McKesson Corp. 408,900 69,182 * Laboratory Corp. of America Holdings 446,125 44,032 Quest Diagnostics Inc. 417,100 23,328 2,401,511 Industrials (9.7%) Eaton Corp. plc 4,116,600 299,030 Rexel SA 6,080,379 153,512 Dover Corp. 1,761,800 152,220 Chicago Bridge & Iron Co. NV 1,703,700 136,415 * Hertz Global Holdings Inc. 4,142,900 117,948 SKF AB 4,523,777 117,474 * American Airlines Group Inc. 3,318,500 116,380 Norfolk Southern Corp. 1,229,600 116,234 Market Value Shares ($000) * Sensata Technologies Holding NV 2,600,600 110,447 Honeywell International Inc. 1,045,300 97,108 Masco Corp. 3,732,548 74,987 Parker Hannifin Corp. 575,825 73,061 Pentair Ltd. 723,500 53,749 General Dynamics Corp. 352,825 38,617 L-3 Communications Holdings Inc. 320,175 36,939 1,694,121 Information Technology (17.2%) * NXP Semiconductor NV 5,277,200 314,627 Avago Technologies Ltd. Class A 4,301,200 273,126 * Arrow Electronics Inc. 4,504,850 255,650 Hewlett-Packard Co. 7,036,825 232,637 Cisco Systems Inc. 9,348,075 216,034 * Skyworks Solutions Inc. 4,454,900 182,874 SanDisk Corp. 1,989,800 169,073 * Lam Research Corp. 2,686,300 154,758 Oracle Corp. 3,769,900 154,114 * Check Point Software Technologies Ltd. 2,401,200 153,821 * Teradata Corp. 3,325,500 151,177 Maxim Integrated Products Inc. 3,586,200 116,336 Apple Inc. 186,400 109,993 Microsoft Corp. 2,556,500 103,283 Analog Devices Inc. 1,996,800 102,416 Accenture plc Class A 1,119,100 89,774 Intel Corp. 2,832,275 75,593 Corning Inc. 3,546,575 74,159 TE Connectivity Ltd. 865,010 51,018 * Knowles Corp. 880,900 24,604 Activision Blizzard Inc. 27,200 544 3,005,611 Materials (2.5%) Celanese Corp. Class A 2,236,500 137,388 LyondellBasell Industries NV Class A 1,337,400 123,709 * Owens-Illinois Inc. 2,391,300 75,996 International Paper Co. 1,488,300 69,429 Dow Chemical Co. 612,000 30,539 437,061 Other (0.3%) 2 Vanguard Value ETF 703,525 55,424 Utilities (1.2%) PG&E Corp. 2,544,700 115,987 Entergy Corp. 1,307,873 94,821 FirstEnergy Corp. 189,186 6,385 217,193 Total Common Stocks (Cost $12,782,650) 15 Windsor Fund Market Value Shares ($000) Temporary Cash Investments (2.3%) 1 Money Market Fund (1.3%) 3 Vanguard Market Liquidity Fund, 0.124% 229,523,000 229,523 Face Amount ($000) Repurchase Agreement (0.9%) Bank of America Securities, LLC 0.050%, 5/1/14 (Dated 4/30/14, Repurchase Value $162,300,000, collateralized by Federal Home Loan Mortgage Corp. 2.480%–4.000%, 12/1/33–11/1/43, and Federal National Mortgage Assn. 1.830%–6.019%, 7/1/21–11/1/43, with a value of $165,546,000) 162,300 162,300 U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.075%, 6/24/14 10,000 9,999 4 Federal Home Loan Bank Discount Notes, 0.093%, 7/18/14 700 700 10,699 Total Temporary Cash Investments (Cost $402,521) Total Investments (99.7%) (Cost $13,185,171) Market Value ($000) Other Assets and Liabilities (0.3%) Other Assets 205,617 Liabilities (159,674) 45,943 Net Assets (100%) At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 13,116,245 Undistributed Net Investment Income 46,191 Accumulated Net Realized Gains 66,093 Unrealized Appreciation (Depreciation) Investment Securities 4,251,224 Futures Contracts 2,516 Foreign Currencies 69 Net Assets Investor Shares—Net Assets Applicable to 345,186,431 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 143,447,641 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98
